
	
		IIA
		Calendar No. 418
		111th CONGRESS
		2d Session
		S. J. RES. 26
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2010
			Ms. Murkowski (for
			 herself, Mrs. Lincoln,
			 Mr. Barrasso, Mr. Nelson of Nebraska, Mr. Chambliss, Ms.
			 Landrieu, Mr. Thune,
			 Mrs. Hutchison, Mr. Graham, Mr.
			 Coburn, Mr. Vitter,
			 Mr. Cornyn, Mr.
			 Isakson, Mr. Grassley,
			 Mr. Alexander, Mr. Bond, Mr.
			 Inhofe, Mr. Bunning,
			 Mr. Crapo, Mr.
			 Brownback, Mr. Roberts,
			 Mr. McConnell, Mr. Enzi, Mr.
			 McCain, Mr. Wicker,
			 Mr. Lugar, Mr.
			 Corker, Mr. Cochran,
			 Mr. Kyl, Mr.
			 Bennett, Mr. Risch,
			 Mr. Johanns, Mr. Sessions, Mr.
			 Voinovich, Mr. Burr,
			 Mr. Shelby, Mr.
			 Gregg, Mr. Hatch,
			 Mr. LeMieux, Mr. DeMint, and Mr.
			 Ensign) introduced the following joint resolution; which was read
			 twice and referred to the Committee on
			 Environment and Public Works
		
		
			June 7, 2010
			Committee discharged pursuant to chapter 8, title 5,
			 U.S.C. and placed on the calendar
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to the endangerment finding and the
		  cause or contribute findings for greenhouse gases under section 202(a) of the
		  Clean Air Act.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to the endangerment
			 finding and the cause or contribute findings for greenhouse gases under section
			 202(a) of the Clean Air Act (published at 74 Fed. Reg. 66496 (December 15,
			 2009)), and such rule shall have no force or effect.
		
	
		June 7, 2010
		Placed on the calendar
	
